943 F.2d 51
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel Alden INGRAM, Jr., Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Warden, FCI, Ashland,Kentucky, Respondents-Appellees.
No. 91-5636.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1991.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and TAYLOR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Samuel Alden Ingram, Jr., a pro se federal prisoner currently incarcerated in the Federal Correctional Institution at Ashland, Kentucky, appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.   Ingram is serving a 40 year sentence imposed by the United States District Court for the Middle District of North Carolina in 1981 after he was convicted of hijacking.   Ingram filed the instant habeas petition in the district court alleging that the United States Parole Commission erred in failing to credit him with good time to which he feels entitled.   The magistrate judge recommended that the petition be dismissed for failure to exhaust administrative remedies through the Bureau of Prisons.   The district court adopted the magistrate judge's recommendation and dismissed the petition over Ingram's objections.


4
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate judge's report and recommendation filed March 28, 1991, and adopted by the district court in its order filed May 17, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   Petitioner is required to exhaust available Bureau of Prisons administrative remedies before pursuing relief under 28 U.S.C. § 2241 where those remedies may provide the relief sought if justified.   Little v. Hopkins, 638 F.2d 953, 953-54 (6th Cir.1981) (per curiam).



*
 The Honorable Anna Diggs Taylor, U.S. District Judge for the Eastern District of Michigan, sitting by designation